El Juez Asociado Señoe, Aldkey,
emitió la opinión del tribunal.
En nn pleito seguido entre las partes de esta apelación el demandante solicitó el aseguramiento de la sentencia qne se dictase en sn favor y se decretó el embargo de bienes de los demandados con fianza de $7,000 para responder a los demandados de los daños y perjuicios que les causare por consecuencia del aseguramiento. Esa fianza fué prestada y aprobada por la corte inferior el 27 de agosto de 1925 pero el 3 de septiembre siguiente la corte, motu proprio, dejó sin efecto su aprobación por haber sido dada por error. Los fiadores no juraron el valor de los bienes inmuebles que tengan en Puerto Eico. Sin embargo, el 28 de agosto se embargaron bienes de los demandados y mediante fianza que éstos prestaron para responder de las resultas del pleito el embargo fué levantado.
Después de esos hechos los demandados solicitaron de la corte que anulase el embargo trabado en sus bienes porque se había hecho sin fianza válida prestada por el demandante, pero esa petición fué negada porque, aunque se reconoce que dicha fianza es defectuosa, se dice que ‘ ‘ como el embargo quedó sin efecto por el afianzamiento de la obligación y el juez motu proprio dejó sin efecto la aprobación de dicha fianza, carece de finalidad el decretar su nulidad; no pu-diendo en este estado del procedimiento cancelar la obliga-ción afianzando la reclamación.” Esta resolución ha moti-vado esta apelación.
Puesto que el embargo fué decretado previa prestación de fianza por el demandante para responder a los demanda-dos de los daños y perjuicios que les causare en caso de que no prosperase la demanda y puesto que la fianza que dió el demandante con tal fin fué anulada, no tiene el demandante derecho a embargo de bienes de los demandados y es nulo el que se trabó descansando en una fianza que ha sido anu-lada, puesto que los demandados no están garantizados de que el demandante les responderá de los daños y perjuicios *176quo con el embargo le canse si no prosperase sn acción; sin que el lieclio de que los demandados hayan prestado fianza garantizando, la obligación reclamada para librar sus bie-nes del embargo impida a los demandados solicitar y obtener la cancelación del embargo que no está afianzado, ni tam-poco haga que carezca de finalidad práctica esa petición pues esto equivaldría a declarar que cuando indebidamente se obtiene un embargo pendente lite debe sin embargo sub-sistir porque los demandados han usado de su derecho de librar sus bienes de él mediante fianza garantizando la obli-gación reclamada y daría por resultado que el demandante tuviera asegurada la sentencia que se dicte a-su favor sin prestar la fianza que se le exigió a ese efecto.
La resolución apelada debe ser revocada y dictarse otra declarando nulo el embargo trabado en bienes de los deman-dados y dejando sin efecto la fianza que ellos prestaron ga-rantizando -la obligación a fin de que fuese levantado dicho embargo.